 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES FLOYD,                                       No. 2:16-cv-1778 KJN P
12                         Petitioner,
13               v.                                      ORDER
14    ROBERT W. FOX, Warden,
15                         Respondent.
16

17             Petitioner is a state prisoner, proceeding through counsel. On December 12, 2019,
18   petitioner filed a supplement to his reply. Good cause appearing, respondent may file a sur-reply
19   within fourteen days from the date of this order.
20             Accordingly, IT IS HEREBY ORDERED that within fourteen days from the date of this
21   order, respondent may file a sur-reply to petitioner’s supplement (ECF No. 42).
22   Dated: December 17, 2019
23

24

25
     /floy1778.100.sur
26
27

28
                                                         1
